Title: To Benjamin Franklin from Louis d’Ussieux, [before 3 July 1780]
From: Ussieux, Louis d’
To: Franklin, Benjamin



  [before July 3, 1780]
  VERITE∴ UNION∴ FORCE∴T∴ C∴ F∴

L∴ R∴ L∴ des Neuf Sœurs, Est convoquée pour le Lundy 3 du 5e. mois de D∴ L∴ D∴ L∴ V∴ 5780. à 6 heures très précises. du Soir.
Vous êtes priés d’y venir augmenter les douceurs de l’union fraternelle. On y traitera d’affaires essentielles, Le f. Trésorier rendra Ses Comptes, On prendra des Mesures pour Suppléer à la Negligence des ff. musiciens membres de la R∴ L∴ , et lon S’occupera des preparatifs d’une fête Academique.
Je suis, par les N∴ C∴ D∴ F∴ M∴ V∴ T∴ H∴ & affectionné Frere,
D’ussieux2e Secrétaire D∴ L∴ R∴ L∴ Des Neuf Soeurs.


L’adresse ordinaire de la Loge est à M. Fain, Entrepreneur des Bâtimens du Roi, rue Sainte Croix de la Bretonnerie, vis-à-vis celle des Billettes.

 
Addressed: A Monsieur / Monsieur Le Docteur / franklin / N∴ S∴ ./. A Passy
